Title: To Benjamin Franklin from R. Haines, 18 June 1777
From: Haines, R.
To: Franklin, Benjamin


Sir
Rue de Seine June 18th. 1777.
My Sister (Sarah Evans) in several Letters from England has desired Me to take the Liberty of writing to You, assuring Me it would not give Offence. I, however, could not determine untill now. The Subject is the Sale of 20337 Acres of Land, situated on Wood Creek, towards the Northern Boundary of the Province of New York, the property of Mr. John Henry Lydius, who has sent Me a Copy of the Indian Grant, Another of Governor Shirley’s Patent, and a Plan of the Estate. I beleive Mr. Lydius flatters himself that You, Sir, may know a purchaser for them. I have the Honour to be with the greatest Respect Sir Your most humble and most obedient Servant.
R: Haines
 
Addressed: A Monsieur / Monsieur Franklin / chez Monsieur Chaumont / a Passy / sur Seine
Notations: R. Haines Paris 18. juin 1777. / Haines
